Citation Nr: 1411267	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-43 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), higher than 10 percent prior to March 6, 2013, and higher than 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel





INTRODUCTION

The Veteran served on active duty from November 1997 to April 1998 and from February 2003 to May 2004. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, assigning a 10 percent rating.  In June 2013, the RO increased the rating from 10 to 30 percent disabling, effective March 6, 2013.  


FINDING OF FACT

In a written statement received in February 2014, the Veteran requested that his appeal regarding the issue of increased rating for PTSD be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding the issue of increased rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2013). 

In October 2010, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeal as to the issue of entitlement to an increased rating for PTSD as identified in the September 2010 statement of the case. 

In February 2014, in a written statement, the Veteran stated that he no longer wished to pursue that claim.  The Board finds that the Veteran's statement
indicating his intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeal as to the issue of entitlement to an increased rating for PTSD, there remain no allegations of errors of facts or law for appellate consideration concerning that issue.  The Board therefore has no jurisdiction to review the issue. 

Accordingly, the issue of entitlement to an increased rating for PTSD is dismissed.


ORDER

The issue of entitlement to an increased rating for PTSD is dismissed.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


